Name: Commission Regulation (EC) No 2263/2003 of 22 December 2003 determining the extent to which applications lodged in December 2003 for import licences for certain pigmeat products under the regime provided for by the Agreement concluded by the Community with Slovenia can be accepted
 Type: Regulation
 Subject Matter: animal product;  Europe;  foodstuff;  European construction;  tariff policy
 Date Published: nan

 Avis juridique important|32003R2263Commission Regulation (EC) No 2263/2003 of 22 December 2003 determining the extent to which applications lodged in December 2003 for import licences for certain pigmeat products under the regime provided for by the Agreement concluded by the Community with Slovenia can be accepted Official Journal L 336 , 23/12/2003 P. 0018 - 0019Commission Regulation (EC) No 2263/2003of 22 December 2003determining the extent to which applications lodged in December 2003 for import licences for certain pigmeat products under the regime provided for by the Agreement concluded by the Community with Slovenia can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 571/97 of 26 March 1997 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Slovenia(1), as last amended by Regulation (EC) No 1935/2003(2), and in particular Article 4(4) thereof,Whereas:(1) The applications for import licences lodged for the first quarter of 2004 are for quantities less than the quantities available and can therefore be met in full.(2) The surplus to be added to the quantity available for the following period should be determined.(3) It is appropriate to draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 January to 31 March 2004 submitted pursuant to Regulation (EC) No 571/97 shall be met as referred to in Annex I.2. For the period 1 April to 30 June 2004, applications may be lodged pursuant to Regulation (EC) No 571/97 for import licences for a total quantity as referred to in Annex II.3. Licences may only be used for products which comply with all veterinary rules currently in force in the Community.Article 2This Regulation shall enter into force on 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 85, 27.3.1997, p. 56.(2) OJ L 285, 1.11.2003, p. 20.ANNEX I>TABLE>ANNEX II>TABLE>